Name: Commission Regulation (EEC) No 1375/88 of 19 May 1988 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 20 . 5. 88No L 126/42 COMMISSION REGULATION (EEC) No 1375/88 of 19 May 1988 altering the export refunds on milk and milk products refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 1 1 53/88 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1153/88 to the information known to the Commission that the export HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1153/88 amended are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 20 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1988 . For the Commission Frans ANDRIESSEN Vice-President J (') OJ No L 148, 28 . 6 . 1968, p . 13 . (2) OJ No L 110, 29 . 4. 1988 , p. 27. 0 OJ No L 108, 29 . 4. 1988, p . 54. 20 . 5. 88 Official Journal of the European Communities No L 126/43 ANNEX to the Commission Regulation of 19 May 1988 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination Amount of refund 0402 10 11 000 0402 10 19 000 0402 10 91 000 0402 10 99 000 0402 21 11 200 0402 21 1 1 300 0402 21 1 1 500 0402 21 1 1 900 0402 21 17 000 0402 21 19 300 0402 21 19 500 0402 21 19 900 0402 21 91 100 0402 21 91 200 0402 21 91 300 0402 21 91 400 0402 21 91 500 0402 21 91 600 0402 21 91 700 0402 21 91 900 0402 21 99 100 0402 21 99 200 0402 21 99 300 0402 21 99 400 0402 21 99 500 0402 21 99 600 0402 21 99 700 0402 21 99 900 0402 29 15 200 0402 29 15 300 0402 29 15 500 0402 29 15 900 0402 29 19 200 0402 29 19 300 0402 29 19 500 0402 29 19 900 0402 29 91 100 0402 29 91 500 0402 29 99 100 0402 29 99 500 0402 91 11 310 0402 91 11 350 0402 91 11 370 0402 91 19 310 0402 91 19 350 0402 91 19 370 0402 91 31 300 0402 91 39 300 0402 99 11 310 0402 99 1 1 330 0402 99 11 350 0402 99 19 310 0402 99 19 330 0402 99 19 350 0403 90 1 1 000 0403 90 13 000 0403 90 19 000 0403 90 31 000 0403 90 33 000 0403 90 39 000 80,00 80,00 0,8000 0,8000 80,00 111,73 119,30 130,00 80,00 111,73 119,30 130,00 131,15 132,24 134,24 145,96 149.95 165,09 174,30 184,46 131,15 132,24 134,24 145.96 149,95 165,09 174,30 184,46 0,8000 1,1173 1,1930 1,3000 0,8000 1,1173 1,1930 1,3000 1,3115 1,4596 1,3115 1,4596 21,66 27,37 34,27 21,66 27,37 34,27 35,58 35,58 24,99 30,81 42,21 24,99 30,81 42,21 80,00 80,00 131,15 0,8000 0,8000 1,3115 No L 126/44 Official Journal of the European Communities 20 . 5. 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination Amount of refund 0404 90 11 100 0404 90 1 1 950 0404 90 13 120 0404 90 13 130 0404 90 13 140 0404 90 13 150 0404 90 13 931 0404 90 13 933 0404 90 13 935 0404 90 13 937 0404 90 13 939 0404 90 19 110 0404 90 19 115 0404 90 19 120 0404 90 19 130 0404 90 19 135 0404 90 19 150 0404 90 19 160 0404 90 19 180 0404 90 19 900 0404 90 31 100 0404 90 31 950 0404 90 33 120 0404 90 33 130 0404 90 33 140 0404 90 33 150 0404 90 33 931 0404 90 33 933 0404 90 33 935 0404 90 33 937 0404 90 33 939 0404 90 39 110 . 0404 90 39 115 0404 90 39 120 0404 90 39 130 0404 90 39 150 0404 90 39 900 0404 90 51 100 0404 90 51 950 0404 90 53 110 0404 90 53 130 0404 90 53 150 * 0404 90 53 170 0404 90 53 931 0404 90 53 933 0404 90 53 935 0404 90 53 937 0404 90 53 939 0404 90 59 130 0404 90 59 150 0404 90 91 100 0404 90 91 950 0404 90 93 110 0404 90 93 130 0404 90 93 150 0404 90 93 170 0404 90 93 931 0404 90 93 933 0404 90 93 935 0404 90 93 937 0404 90 93 939 0404 90 99 130 0404 90 99 150 80,00 21,66 80,00 111,73 119,30 130,00 21,66 27,37 34,27 35,58 44,09 131,15 132,24 134,24 145,96 149.95 165,09 174,30 184,46 so,do 21,66 80,00 111,73 119,30 130,00 21,66 27,37 34,27 35,58 37,24 131,15 132,24 134,24 145.96 149,95 0,8000 24,99 0,8000 1,1173 1,1930 1,3000 24,99 30,81 42,21 44,09 1,3115 1,4596 0,8000 24,99 0,8000 1,1173 1,1930 1,3000 24,99 30,81 42,21 44,09 1,3115 1,4596